Citation Nr: 1624231	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  10-25 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, including due to exposure to herbicides (especially the dioxin in Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, in support of this claim and another he also had appealed to the Board (for an initial rating higher than 50 percent for his posttraumatic stress disorder (PTSD)), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the proceeding is of record.

The Veteran's claim of entitlement to service connection for a skin disorder was originally accompanied by service-connection claims for vertigo, respiratory, and hypertension conditions.  He chose ultimately not to appeal the hypertension claim in his May 2010 substantive appeal (on VA Form 9).  38 C.F.R. § 20.200 (2015).  And at the outset of his February 2013 videoconference hearing before the Board, he withdrew his claims concerning the respiratory condition and vertigo.  38 C.F.R. § 20.204 (2015).  This was reiterated in a March 2013 statement in support of claim (on VA Form 21-4138).

During the February 2013 hearing, the Veteran indicated that he additionally wanted to be considered for a total disability rating based on individual unemployability (TDIU) because of his PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran or reasonably raised by the record.  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim).

However, review of the claims file reveals that he already had submitted a formal claim for a TDIU based on his PTSD in December 2012, so even prior to mentioning this additional claim during his hearing.  Moreover, this derivative claim was denied by the RO in a November 2013 rating decision.  To date, he has not in response appealed that decision.  Thus, the TDIU claim is not presently before the Board.

In February 2014, the Board denied the claim of entitlement to an initial rating higher than 50 percent for the PTSD.  Conversely, the Board instead remanded this remaining claim of entitlement to service connection for a skin disorder to the RO via the Appeals Management Center (AMC) for further development, including especially for supplemental medical comment, i.e., an addendum opinion.  There since has been compliance, certainly the acceptable substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal is entirely electronic, so paperless, and all documents in the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered in deciding this remaining claim.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and, thus, it is presumed he was exposed to herbicide agents (including the dioxin in Agent Orange) while there.

2.  His skin disorder did not originate in service, however, or within a year of his discharge from service, and is not otherwise etiologically related to his service, including especially to his presumed exposure to Agent Orange.


CONCLUSION OF LAW

The Veteran's skin disorder was not incurred in or aggravated by his service and may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims folder (virtual, i.e., paperless file).  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).



It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, and preferably prior to consideration of most applications for benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veterans Claims (Court/CAVC) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 



These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; but also (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, notice provided in support of a service-connection claim must inform a claimant that, if the claim is granted, VA will assign the service-connected disability a rating and an effective date.  Id., at 486.  In other words, the notice should address even these "downstream" issues in this eventuality.

In this case, the RO provided the Veteran this required VCAA notice concerning his claim by way of a letter dated in January 2008.  With regards to content, the letter reflects compliance with pertinent regulatory provisions and case law.  The RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate it, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided him all necessary information on disability ratings and effective dates.  As well, the RO identified the evidence it had received in support of his claim and the evidence it was responsible for obtaining.  The RO explained that it would make reasonable efforts to assist him in obtaining all other outstanding evidence - provided he identified the source(s) of it.  The RO also noted that, ultimately, it was his responsibility to ensure VA's receipt of all pertinent evidence. 

Consider also that the RO provided this required notice prior to initially adjudicating his claim in September 2008, so in the preferred sequence.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).



The RO made reasonable efforts to identify and obtain relevant records in support of this claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO obtained and associated with the claims file all evidence the Veteran identified as potentially pertinent to his appeal of this claim, including his service treatment records (STRs), service personnel records (SPRs), and 
post-service evaluation and treatment records. 

As well, VA compensation examinations were conducted in November 2007 (Agent Orange Program note and skin examination) and August 2012 with a March 2014 addendum (as a result of the Board remanding this claim in February 2014).  The addendum provided the supplemental opinion requested by the Board in its remand of this claim.  In reviewing the examination reports, especially in combination, so collectively, the Board finds they are adequate for the purpose of adjudicating this claim since they provide the necessary information.  Also of record and considered in connection with the decision on this claim is the transcript of the Veteran's February 2013 videoconference hearing before the Board.  The hearing was in compliance with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), including especially in terms of correctly identifying the issues and suggesting the submission of evidence that may have been overlooked or that might be potentially relevant to the claim.  Indeed, to reiterate, it was partly because of the hearing testimony that the Board elected to further develop the claim on remand by obtaining the additional (addendum) medical opinion.

In sum, then, VA has complied with all notification and assistance obligations.

Service Connection

Service Connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In such cases, however, the condition at issue must be one of the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1333-37 (Fed. Cir. 2013).  Squamous cell carcinoma, since a type of malignant tumor, is a "chronic" disease according to this VA regulation.  Service connection also may be granted for any injury or disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hanson v. Principi, 16 Vet. App. 110, 111 (2002).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term 'herbicide agent' means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; "early onset" peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Here, the Veteran has confirmed service in Vietnam during the Vietnam War era.  Therefore, it is presumed he was exposed to herbicide agents like the dioxin in Agent Orange while there.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).


But as will be discussed, the Veteran does not have a skin disorder that is presumptively associated with exposure to herbicides, and there is not the required evidence establishing this direct correlation, either, so his claim must be denied rather than granted.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).

In adjudicating this claim, the Board must determine the value of all evidence submitted or otherwise obtained, so including both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine whether the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible, as only then does it ultimately have probative value).  The third step of this inquiry requires the Board to then weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  See also Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connection mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regards to a disease with 'unique and readily identifiable features' that is 'capable of lay observation.'  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Equally, laypersons have been found incompetent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence').

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Skin Disorder

The Veteran asserts that his skin disorder was either directly caused by his active military service or presumptively owing to his presumed exposure to Agent Orange in Vietnam.  As already conceded, it is presumed he was exposed to Agent Orange while in Vietnam since he served there during the Vietnam era.  But even so, his diagnosed skin disorders are not diseases presumptively associated with herbicide exposure.  He therefore has to establish direct causation to warrant the granting of his claim.

The Veteran's STRs are entirely unremarkable for any complaints, treatment, or diagnosis of a skin condition of any sort.  His separation examination report dated in March 1970 also documents normal clinical evaluation of his skin.  Furthermore, he did not reference any skin conditions in his March 1970 Report of Medical History.  His military service ended that same month.

Private treatment records dated from 1970 to 1975 from Beloit Clinic document a diagnosis of pyoderma on both legs in August 1971.  A note in February 1972 again referenced a diagnosis of pyoderma and recorded the Veteran's contention that, while in Vietnam, he had developed sores on his legs, but that had cleared up with local treatment.  

Private treatment records dated in September 1987 from D.H., M.D., show treatment for a pruritic rash involving the right buttock.  The Veteran reported that it had been there for a week, and that he could not recall any similar rash in the past.

In November 2007, a VA Agent Orange Program note and examination of the skin revealed no rash, pallor, or jaundice.  There were a few scattered red papules, but no open areas, inflammation, or suspicious lesions.  

In a statement from the Veteran's sister received in April 2008, she indicated that he had broken out with rashes on both of his legs after coming back from Vietnam in 1969.

During an August 2012 VA examination, the Veteran reported that, while in Vietnam, he developed diffuse itching and dry skin that began on his legs and forearms and spread to his trunk.  He also had had continual problems with itching and small red pimple-like bumps on his arms, legs, back and abdomen since his military service.  It was noted that he was seen in dermatology in 2010 at which time he did not have any primary skin lesions, just excoriations and dry skin.  He was no longer using the topical Clindamycin, which was previously helpful.  His primary complaint was of pruritus, and he noted that he sometimes woke up in the middle of the night scratching at his skin.  The examiner indicated the Veteran did not have a history of eczema, psoriasis, or any other dermatologic disorder other than a recent diagnosis of squamous cell carcinoma.  

A full skin examination was performed and revealed diffuse xerosis cutis involving the lower extremities.  The Veteran had 1+ pitting edema of both lower extremities with overlying hemosiderotic pigmentation, and excoriations representing mild stasis dermatitis.  There were a few areas of folliculitis on both upper and lower extremities, as well as the back.  The biopsy site from the site of the squamous cell carcinoma on the right arm appeared to be healing well with some mild erythema.


The examiner opined that there was a less than 50 percent probability that any of the Veteran's current skin conditions were caused by or related to or were the same condition he had during active duty (namely, the rashes he purportedly had in service, as reported to the VA examiner).  The examiner explained that the Beloit clinic records from 1971 identified pyoderma as being a diagnosis, which suggested an infectious process, and not folliculitis per se.  The examiner pointed out that folliculitis could be complicated by infection, but was often a sterile process and was more diffuse, rather than a localized condition as suggested in the Beloit records.  The examiner explained that folliculitis was a very common condition and could be exacerbated by scratching which the Veteran was likely doing secondary to his dry skin on the trunk and extremities, and because of his stasis dermatitis on the lower extremities.  The examiner stated that the Veteran's skin condition did not represent chloracne.  The examiner noted that it was likely that the Veteran's folliculitis would clear once the dry skin and itching improved and encouraged him to follow up with a dermatologist for further recommendations on treating his pruritus.  The examiner also concluded that the Veteran's squamous cell carcinoma was a cancer related to prolonged sun exposure and unrelated to any service conditions.  

During his February 2013 Board hearing, the Veteran testified that he believed that his skin disorder could have been the result of the local Vietnamese washing his military uniforms in unknown detergent or in river water.  He stated that he had problems with skin disorders while he was in the military and sought treatment from a medic.  He stated that he continued to have skin problems upon his discharge from the military.  

As already mentioned, the Board remanded this claim in February 2014 for supplemental comment (i.e., an addendum opinion) concerning the etiology of the Veteran's skin disorder, particularly in terms of its posited relationship or correlation with his military service - especially his presumed exposure to Agent Orange and other herbicides while in Vietnam.


In a consequent March 2014 addendum to the August 2012 VA examination, the examiner noted that the Veteran was diagnosed with stasis dermatitis, xerosis cutis, folliculitis, and squamous cell carcinoma in 2012.  The examiner explained that stasis dermatitis, xerosis cutis, and folliculitis were all very common dermatologic conditions without any known relation to Agent Orange exposure, and that therefore it was the examiner's opinion that all of those conditions were unlikely related to such exposure.  The examiner explained that squamous cell carcinoma of the skin is known to be caused by long-term sun exposure, and that, while Agent Orange does increase the risk for some cancers, it is not a currently known risk factor for squamous cell carcinoma of the skin per extensive review by the Institutes of Medicine (IOM).  The examiner therefore opined that it was less likely than not that the Veteran's squamous cell carcinoma of the skin was related to or caused by his Agent Orange exposure, and that instead it was likely caused by his lifelong sun exposure.  As to the diagnosed skin conditions and their direct relationship to service, the examiner opined that the Veteran's skin conditions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

Analysis

The Veteran's currently diagnosed skin disorders, including stasis dermatitis, xerosis cutis, folliculitis, and squamous cell carcinoma, are not on the list of diseases presumptively associated with Agent Orange exposure in Vietnam.  See 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The August 2012 examiner specifically noted that the Veteran did not have chloracne (a skin disease that is presumptively associated with Agent Orange exposure).  Thus, service connection for the claimed skin disorders based on herbicide exposure in service is not warranted on a presumptive basis.


The more recent March 2014 VA medical opinion addendum determined that the Veteran's stasis dermatitis, xerosis cutis, folliculitis, and squamous cell carcinoma were all very common dermatologic conditions without any known relation to Agent Orange exposure, and that consequently none of those conditions were related to such exposure.  As to the squamous cell carcinoma of the skin, the VA examiner determined that the cancer was due to long-term sun exposure and not to Agent Orange exposure.  The examiner also did not indicate the long-term sun exposure had occurred during the Veteran's service, including while in Vietnam.  Consequently, service connection on the basis of herbicide exposure is denied.

As to direct service connection, there is no competent or credible evidence of record (so no ultimately probative evidence) suggesting that any skin disorder began in service or that a chronic disorder (namely squamous cell carcinoma) has continued from service to the present.  The STR's are entirely unremarkable for complaints, treatment, or diagnosis of a skin disorder of any sort.  And although the Veteran contends that he had skin disorders in service, the Board finds that his account of this lacks credibility.  In cases involving combat, VA is prohibited from drawing a negative inference from silence in the STRs.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Conversely, in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service [or where the injury claimed is not alleged to have occurred in combat], the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  Buchanan had held that lay evidence is potentially competent to support the presence of a disability, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

In this regard, the Veteran affirmatively reported that he was treated in service for skin disorders, but his STRs do not bear this out since, as mentioned, they are entirely unremarkable for any indication of any such treatment.  As the STRs do not support his account of receiving treatment, the Board finds his account lacks credibility and, as a consequence, ultimate probative value.  Moreover, while he has currently diagnosed skin conditions, there is no competent or credible evidence linking his current stasis dermatitis, xerosis cutis, folliculitis, or squamous cell carcinoma to his service, including to his presumed exposure to Agent Orange.  And it is not enough merely to show he has a skin disorder of some sort, rather, there also has to be association of this disorder with his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


The post-service records show the Veteran was treated for pyoderma more than a year after conclusion of his service.  Pyoderma is not one of the presumptive diseases contemplated by 38 C.F.R. § 3.309(a), even had it initially manifested within a year of the Veteran's discharge from service, and aside from that the VA examiner has attributed this disorder to an infectious process, and which in any event has not recurred in the many years since.  Approximately 17 years after service, the Veteran began receiving treatment for rashes.  The only medical opinions addressing the etiology of the rashes and other disorders more currently shown are against the claim.  The August 2012 VA examiner opined that it was unlikely that any of the Veteran's current skin conditions were caused by or related to or are the same condition he had during active duty.  As to the squamous cell carcinoma, in particular, the VA examiner attributed it to prolonged sun exposure unrelated to any service conditions or circumstances.  Indeed, the examiner specifically noted it was unrelated to the Veteran's service.  

The August 2012 and March 2014 VA medical opinions and addendum are probative evidence against the Veteran's claim of entitlement to service connection for a skin disorder.  The opinions, especially when considered in the aggregate, are based on current examination results and a review of the entire medical record.  The examiner explained the opinion with references to the Veteran's active duty and post-service medical history.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991). 


Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's currently-diagnosed skin disorders - to include squamous cell carcinoma - are related or attributable to his service) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran, himself, through his lay statements, is not competent to establish a connection between his current skin conditions and his service.  The Veteran and his sister, as lay persons, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  Here, the Board did indeed obtain a medical opinion on this determinative issue of causation, including even supplemental comment (addendum opinion) on remand, and as mentioned it was entirely unfavorable to the claim.

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the current skin conditions and active duty, service connection for a skin condition is not warranted on a direct basis.  As a result, the Veteran's assertions as well of those of his sister cannot constitute competent medical evidence in support of this claim.

In sum, none of the Veteran's skin disorders are subject to presumptive service connection on an herbicides basis.  Further, there is no competent or credible evidence of skin disability (including squamous cell carcinoma) in service, and no competent or credible evidence of skin disability for more than a year after service, or of such a disorder existing continuously since service.  Lastly, the only competent evidence addressing the etiology of any current skin disorder is against the claim.  Thus, since for these reasons and bases the preponderance of the evidence is against the claim for service connection for a skin disorder, the claim must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


